DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meiser et al (US 2018/0311778), hereinafter Meiser.

Regarding claim 1, Meiser discloses an electric power tool dust collection system (Fig. 1a) comprising: 
An electric power tool (Fig. 1a, item 10), to which a bit is mounted; 
A dust collection device (Fig. 1a, items 100, 16, 20, 36) mounted to the electric power tool and including a suction portion (Fig. 1a, items 112, 114, 116), a dust collection motor (Fig. 1a, item 16), a dust collection fan (Fig. 1a, item 34) rotated by drive of the dust collection motor to generate a sucking force in the suction portion (Para. 0032), and a dust collection portion (Fig. 1a, item 104, 111, 113) that stores powder dust suctioned from the suction portion; and 
(Fig. 1a, items 38, 138) respectively formed in the electric power tool (Fig. 1a, item 38) and the dust collection device (Fig. 1a, item 138) to lead exhaust that has passed through the dust collection portion (Para. 0032) to a predetermined high-temperature portion (Fig. 1a, item 40) of the electric power tool.

Regarding claim 2, Meiser discloses the electric power tool dust collection system wherein the exhaust flow paths communicate with each other when the dust collection device is mounted to the electric power tool (Para. 0032) (Fig. 1a, exhaust flow paths 38,138 communicate with each other).

Regarding claim 3, Meiser discloses the electric power tool dust collection system the exhaust flow path in the electric power tool is also used as a flow path for cooling air generated by rotation of a fan (Fig. 1a, item 22) provided in the electric power tool (Para. 0029).

Regarding claim 4, Meiser discloses the electric power tool dust collection system wherein the electric power tool is a hammer drill (Fig. 1a, item 10) (Para. 0029) that includes an output portion that includes a striking mechanism (Para. 0029), and the high-temperature portion is the output portion (Para. 0029).

Regarding claim 5, Meiser discloses the electric power tool dust collection system wherein the electric power tool is a hammer drill (Fig. 1a, item 10) (Para. 0029) that includes a motor housing (Fig. 1a, item 12) portion that houses a motor (Fig. 1a, item 16) with an output shaft (Fig. 1a, item 20) directed upward, and the dust collection device is mounted in front of the motor housing portion.

Regarding claim 6, Meiser discloses the electric power tool dust collection system wherein the dust collection device is mounted under the motor housing portion (Fig. 1a, dust collection system 100 is mounted under motor housing 14).

Regarding claim 13, Meiser discloses the electric power tool dust collection system wherein the dust collection portion (Fig. 1a, item 100) is a dust box (Fig. 1a, item 104) removably mounted to the dust collection device (Para. 0031).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Meiser in view of Ullrich et al (US 2017/0173748), hereinafter Ullrich.

Regarding claim 7, Meiser is silent about the electric power tool dust collection system wherein the electric power tool is a hammer drill in which a housing is divided into a housing on an anti-vibration side and a housing on a non-anti-vibration side via an anti-vibration portion, and the exhaust flow path in the hammer drill is formed in a space between the housing on the anti-vibration side and the housing on the non-anti-vibration side.
However, Ullrich teaches an electric power tool dust collection system wherein the electric power tool is a hammer drill (Fig. 1, item 12a) in which a housing (Fig. 1, item 32a, 34a) is divided into a housing on an anti-vibration side (Fig. 1, item 34a) and a housing on a non-anti-vibration side (Fig. 1, item 32a) via an anti-vibration portion (Fig. 1, item 36a) (Para. 0026), and the exhaust flow path (Fig. 1, exhaust flow path is around drive unit 54a) in the hammer drill is formed in a space between the housing on the anti-vibration side and the housing on the non-anti-vibration side (Fig. 1) (Para. 0026 and 0027).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the electric dust collection system of Meiser to include the anti-vibration system of 

Regarding claim 8, Meiser is silent about the electric power tool dust collection system wherein the dust collection device is mounted to the housing on the anti-vibration side.
However, as combined above, Ullrich teaches and electric power tool dust collection system wherein the dust collection device is mounted to the housing on the anti-vibration side (Fig. 1, dust collection system 10a is mounted to the housing on anti-vibration side 34a).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Meiser.

Regarding claim 9, Meiser does not expressly disclose the electric power tool dust collection system wherein the exhaust flow path in the electric power tool is tubular.
However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to make the exhaust flow path of Meiser in the electric power tool tubular.  A person of ordinary skill in the art would have been motivated to make such change in order to optimize the volumetric flow rate of the air moving from the dust collection system into the electric power tool.

Regarding claim 10, Meiser discloses the electric power tool dust collection system wherein the exhaust flow path in the electric power tool is formed between an inner housing (Fig. 1a, inner housing is the inside of outer housing 12), which holds a tool holder (Fig. 1a, item 24) into which the bit is inserted, and an outside housing (Fig. 1a, item 12), which covers an outside of the inner housing.

Regarding claim 11, Meiser discloses the electric power tool dust collection system wherein the dust collection device is slid upward from a lower side of the electric power tool to be mounted (Fig. 1a, to attach dust collection device 100, dust collection device 100 is slid upward) (Para. 0031).

Regarding claim 12, Meiser discloses the electric power tool dust collection system wherein: the exhaust flow path in the dust collection device is formed to project upward from a casing (Fig. 1a, item 104) of the dust collection device (Fig. 1a, exhaust flow path 138 projects upward); and an exhaust introduction port (Fig. 1a, between exhaust flow path 138 and exhaust flow path 38), which communicates with the exhaust flow path in the electric power tool and into which the exhaust flow path in the dust collection device is inserted (Fig. 1a, exhaust flow path 138 connects to exhaust flow path 38) when the dust collection device is mounted, is formed in a lower surface (Fig. 1a, exhaust introduction port is on a lower surface of the outside housing 14) of the outside housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541.  The examiner can normally be reached on Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731